IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBINSON, FARUQ,                          : No. 70 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
WELLS FARGO BANK, PETER                   :
WAPNER, PHELAN HALLINAN,                  :
                                          :
                   Respondents            :

                                       ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Extraordinary and/or

King’s Bench Jurisdiction is DENIED.